** CREAM — MILK DEPOT — DAIRY LAWS ** COULD THE LEGAL REQUIREMENTS FOR A CREAM BUYING STATION, 2 Ohio St. 407 [2-407] BE APPLIED TO A CREAM OR MILK DEPOT OR RECEIVING STATION WHERE CREAM AND/OR MILK IS LEFT BY THE PRODUCER TO BE PICKED UP FOR DELIVERY TO A PROCESSING PLANT ? WOULD POSTING OF PRICE, 2 Ohio St. 406 [2-406] COVER SUCH CREAM OR MILK DEPOT OR RECEIVING STATION ? IF MILK OR CREAM DEPOTS OR RECEIVING STATIONS ARE NOT COVERED BY THE STATE DAIRY LAWS, IS THERE A FAIR TRADES PRACTICE, OR OTHER LAW, THAT MIGHT BE APPLICABLE? NEGATIVE, WE ARE NOT FAMILIAR WITH ANY OTHER VALID REGULATORY LAW, OR FAIR TRADES PRACTICE, WHICH WOULD MAKE APPLICABLE TO THE "MILK OR CREAM DEPOTS OR RECEIVING STATIONS" REFERRED TO IN YOUR LETTER.  CITE: 2 Ohio St. 406 [2-406], 2 Ohio St. 407 [2-407] (J. H. JOHNSON)